Order entered December 17, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01245-CR

                                    JOSE ALFARO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 203rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F12-00983-P

                                             ORDER
        The Court GRANTS court reporter Lisabeth L. Kellett December 16, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Kellett to file the reporter’s record within FIFTEEN (15) DAYS from

the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE